Opinion issued August 15, 2002
 






In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01039-CV



SECURITEESTOR, INC. D/B/A SECURITY STORAGE, Appellant

V.

KAREN PRESTON-SIMS, Appellee



On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 98-60338



O P I N I O N 

	According to information provided by the district clerk, this is an appeal from
a judgment signed on October 5, 2001.  The notice of appeal was filed on November
2, 2001.
	On January 10, 2002, the Court issued an order stating as follows:

	This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. July 21, 1998) Tex. Gov't
Code Ann. 51.207(a) (Vernon Supp. 2000).  Each party or parties filing
a notice of appeal are required to pay the appellate filing fee.  Unless
within 15 days of the date of this Order appellant pays such filing fee to
the Clerk of this Court, the appeal will be dismissed.  See Finley v. J.C.
Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999)
(order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363
(Tex. App.- Houston [1st Dist.] 1999, no pet.).

	On January 22, 2002, appellant's filed a motion to dismiss stating that the
parties have reached a full settlement.
	On February 14, 2002, this court again ordered appellant to remit the appellate
filing fee of $125 within 10 days.
	To date, appellant has not paid the filing fee. 
	Accordingly, appellant's appeal is dismissed for failure to pay the appellate
filing fee. See TEX. R. APP. P. 42.3(c).
	All pending motions are denied as moot. 
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47